Citation Nr: 0937262	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  03-18 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for premature 
menopause.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to an increased disability rating for 
service-connected thoracic and lumbar strain with 
degenerative arthritis and piriformis sciatica, currently 
rated 
40 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected cervical strain with degenerative disc 
disease and degenerative arthritis, currently rated 10 
percent disabling.

6.  Entitlement to an increased disability rating for 
service-connected thoracic outlet syndrome of the right arm 
and hand, currently rated 20 percent disabling.

7.  Entitlement to an increased disability rating for 
service-connected thoracic outlet syndrome of the left arm 
and hand, currently rated 10 percent disabling.

8.  Entitlement to an increased disability rating for 
service-connected neurosis, to include claustrophobia, 
anxiety disorder and insomnia, currently rated 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 
1998. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).

Procedural history

Service connection issues

In a July 2002 rating decision, service connection was denied 
for bronchitis, natural menopause, and right ear hearing 
loss.  The Veteran perfected an appeal of those denials.

Increased rating issues

(i.)  Thoracic outlet syndrome

In an October 1999 rating decision, service connection was 
granted for thoracic outlet syndrome of the right arm and 
hand; a 20 percent disability rating was assigned, effective 
May 1, 1998.  On November 29, 2001, the RO received the 
Veteran's claim for an increased rating for thoracic outlet 
syndrome of the right arm and hand. In the July 2002 rating 
decision, an increased rating for thoracic outlet syndrome of 
the right arm and hand was denied.  The Veteran perfected an 
appeal of that denial.

Also in the July 2002 rating decision, service connection was 
granted for thoracic outlet syndrome of the left arm and 
hand; a zero percent (noncompensable) rating was assigned, 
effective November 29, 2001.  The Veteran expressed 
disagreement with the assigned disability rating.  In a May 
2003 rating decision, a 10 percent disability rating for 
thoracic outlet syndrome of the left arm and hand was 
assigned, also effective November 29, 2001.  The Veteran 
continued to express disagreement with the assigned rating 
and perfected an appeal of the assignment of a 10 percent 
disability rating for thoracic outlet syndrome of the left 
arm and hand.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending 
appeal as to that issue is not abrogated].

(ii.)  Spine disabilities

In a December 2003 rating decision, service connection was 
granted for cervical strain, thoracic strain, and lumbar 
strain.  Three separate zero percent (noncompensable) ratings 
were assigned, effective May 1, 1998.  The Veteran expressed 
disagreement with the assigned ratings.  In a September 2005 
rating decision, the spine disabilities were redenominated as 
follows: thoracic and lumbar strain with degenerative 
arthritis and piriformis sciatica, with a 40 percent 
disability rating assigned effective May 1, 1998; and 
cervical strain with degenerative disc disease, with a 10 
percent disability rating assigned effective May 1, 1998.  
The Veteran continued to express disagreement with the 
assigned ratings. 

(iii.)  Psychiatric disability

In the October 1999 rating decision, service connection was 
granted for claustrophobia; a zero percent disability rating 
was assigned effective May 1, 1998.

On November 29, 2001, the RO received the Veteran's claim for 
an increased rating for the service-connected claustrophobia.  
The service-connected disability was subsequently 
redenominated as neurosis to include claustrophobia, anxiety 
disorder and anxiety disorder and insomnia.  A 30 percent 
disability rating was assigned effective November 29, 2001.  
The Veteran perfected an appeal of the assignment of a 30 
percent disability rating.  

In March 2006, the Board remanded these issues for further 
development.  In April 2009 supplemental statement of the 
case (SSOC), the VA Appeals Management Center (AMC) continued 
the previous denials.

Issues no longer on appeal

In its March 2006 decision, the Board granted service 
connection for osteoporosis.  In an April 2006 rating 
decision implementing that Board decision,  a 10 percent 
disability rating was assigned effective November 29, 2001.  
The Board also remanded the issues of service connection for 
tension headaches and a skin disability for further 
development.  In a March 2009 rating decision, service 
connection was granted for tension headaches and lentigo 
(claimed as tinea versicolor); zero percent disability 
ratings were assigned effective May 1, 1998.  
To the Board's knowledge, the Veteran has not disagreed with 
the assigned ratings or effective dates.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

In March 2006, the Board denied service connection for 
bilateral bony exostoses of the feet, fibrocystic breast 
disease, bilateral nephritis, and chronic sinusitis.  
The Veteran did not appeal.  

Those issues have therefore been resolved.  The only issues 
remaining on appeal are the eight issues listed above and 
discussed below.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the Veteran's current chronic bronchitis is 
related to in-service bronchitis or to any other incident of 
the Veteran's military service.

2.  The competent medical evidence of record does not support 
a finding that premature menopause is a disability.

3.  The competent medical evidence of record does not support 
a finding that the Veteran currently has right ear hearing 
loss for VA purposes.

4.  The Veteran's service-connected lumbar and thoracic spine 
disability is manifested by complaints of pain and limitation 
of motion of the lumbar spine and normal range of motion of 
the thoracic spine.

5.  The Veteran's cervical spine disability is manifested by 
forward flexion to 45 degrees, a combined range of motion of 
at least 275 degrees, and no ankylosis of the cervical spine.

6.  The medical evidence of record does not indicate that the 
service-connected bilateral thoracic outlet syndrome of the 
arms and hands is currently symptomatic.

7.  The Veteran's psychiatric disorder is manifested by 
anxiety, panic features, and chronic sleep impairment, but 
does not result in an occupational and social impairment with 
reduced reliability and productivity.

8.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected issues on appeal are 
inadequate.


CONCLUSIONS OF LAW

1.  Chronic bronchitis not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  A disability manifested by premature menopause was not 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1111, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Right ear hearing loss was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).

4.  The criteria for a disability rating in excess of the 
currently assigned 40 percent for the service-connected 
lumbar and thoracic strain with degenerative arthritis and 
piriformis sciatica have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008); 
38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5292 (2002).

5.  The criteria for a disability rating in excess of the 
currently assigned 10 percent for the service-connected 
cervical strain with degenerative disc disease and 
degenerative arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008); 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

6.   The criteria for a disability rating in excess of the 
currently assigned 20 percent for the service-connected 
thoracic outlet syndrome of the right arm and hand have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8512 (2008).

7.  The criteria for a disability rating in excess of the 
currently assigned 10 percent for the service-connected 
thoracic outlet syndrome of the left arm and hand have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2008).

8.  The criteria for a disability rating in excess of the 
currently assigned 30 percent for the service-connected 
neurosis, to include claustrophobia, anxiety disorder, and 
insomnia, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9403 (2008).

9.  The criteria for referral of the service-connected issues 
for consideration on an extra-schedular basis are not met.  
38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for chronic 
bronchitis, premature menopause, and right ear hearing loss; 
and increased disability ratings for service-connected lumbar 
and thoracic spine disability, cervical spine disability, 
bilateral thoracic outlet syndrome of the arms and hands, and 
neurosis.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



Stegall concerns

In March 2006, the Board remanded the Veteran's claims to 
obtain additional VA treatment records, to schedule the 
Veteran for VA examinations, to obtain a VA medical opinion 
on premature menopause, and to consider new evidence 
regarding her claim for an increased rating for neurosis.  

The AMC obtained the complete results of VA audiological 
testing done in March 2004.  However, the VA Medical Center 
in Little Rock, Arkansas was unable to provide the complete 
results of audiological testing in May 2003.  Further efforts 
to obtain the complete results of audiological testing in May 
2003 would be futile.  The Board observes that, where records 
are unavailable, "VA has no duty to seek to obtain that which 
does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).

In February 2009, the Veteran underwent a VA gynecological 
examination and the VA examiner rendered a medical opinion on 
the nature of her premature menopause.  Also, the Veteran 
underwent a VA respiratory system examination, and the VA 
examiner rendered a medical opinion on the etiology of her 
current chronic bronchitis.  Moreover, the Veteran underwent 
a VA examination to address the current severities of the 
service-connected lumbar and thoracic spine disability, 
cervical spine disability, and bilateral thoracic outlet 
syndrome of the arms and hands.

In March 2009, the Veteran underwent a VA audiological 
examination.

The case was readjudicated in the April 2009 SSOC, with 
consideration of the new evidence regarding the Veteran's 
claim for an increased rating for neurosis.

Thus, there is compliance with the directives of the March 
2006 remand, to the extent possible.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO and the AMC informed the Veteran of VA's 
duty to assist her in the development of her claims in 
letters dated in January 2002, September 2002,  July 2003, 
and July 2007, whereby the Veteran was advised of the 
provisions relating to the VCAA, to include advising her of 
what the evidence must show to establish service connection 
for her claimed disabilities and to establish entitlement to 
an increased rating.  Accordingly, she was told of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims.

As for the evidence to be provided by the Veteran, she was 
told in the various VCAA letters to inform VA of medical 
evidence pertaining to her disabilities and to submit VA 
Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated her for her claimed disabilities.

In addition, in the VCAA letters, the Veteran was informed 
that VA would provide medical examination or get a medical 
opinion if VA decided that it was necessary to make a 
decision on her claims.  [Numerous VA examinations were 
conducted during the period from July 1999 to March 2009.]

In the July 2003 and July 2007 letters, the Veteran was 
advised that VA was responsible for getting relevant records 
from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The Veteran was also told that VA make 
reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.  

In the July 2007 VCAA letter, the AMC informed the Veteran 
that she should submit any evidence in her possession 
relevant to her claim, as follows:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the July 18, 2007 VCAA letter, page 3.  That VCAA 
letter thus complied with the "give us everything you've 
got" requirement formerly contained in 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.  

[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353, 23,353-56 
(Apr. 30, 2008) [codified at 38 C.F.R. § 3.159 (2008)].  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess/Hartman

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The chronic bronchitis claim was denied based on element (3), 
relationship of such disability to the Veteran's service.  As 
to the other claims, elements (2) and (3) are at issue.  As 
explained above, she has received proper VCAA notice as to 
her obligations, and those of VA, with respect to these 
crucial elements regarding these claims.  With regard to the 
increased rating claims, element (2), existence of a 
disability, and element (3), relationship of such disability 
to the Veteran's service, are not in dispute.  The Veteran 
has received proper VCAA notice as to her obligations, and 
those of VA, with respect to current level of disability, 
element (4), and as to effective date, element (5), in the 
July 2007 VCAA letter, pages 3-5.  

(iii.)  Vazquez-Flores

Subsequent to Dingess/Hartman, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) held that a notice letter must 
inform the veteran: (1) that, to substantiate a claim, the 
veteran must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life; (2) if the veteran is rated under 
a Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the notice letter must provide at least general notice of 
that requirement; (3) that if an increase in disability is 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) of examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

The RO has not sent a letter to the Veteran regarding 
specific notice of Vazquez-Flores as to the service-connected 
thoracic outlet syndrome of the right arm and hand, and 
neurosis.  However, as to first prong of the holding of 
Vazquez-Flores, in various VCAA letters the Veteran was 
informed that to substantiate her claims for increased 
ratings for the service-connected thoracic outlet syndrome of 
the right arm and hand, and neurosis, the evidence must show 
that her service-connected disabilities have increased in 
severity.  See, e.g., the July 18, 2007 VCAA letter, page 2.  
Therefore, the Veteran was informed that to substantiate a 
claim, she must provide medical or lay evidence demonstrating 
a worsening or increase in severity.  

In the July 2007 VCAA letter, the Veteran was also informed 
that examples of evidence she should tell VA about or give to 
VA that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how her disability affects her ability 
to work; and statements discussing her disability symptoms 
from people who have witnessed how the symptoms affect her.  
See July 18, 2007 VCAA letter, page 4.  Therefore, the 
Veteran was informed that to substantiate a claim, she must 
provide medical or lay evidence demonstrating a worsening or 
increase in severity and the effect that worsening has on her 
employment and daily life.

Regarding the second prong of the holding in Vazquez, these 
disabilities have been rated under Diagnostic Codes that 
contain criteria necessary for a entitlement to a higher 
disability rating that would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life.  

As to the third prong of the holding in Vazquez-Flores, in 
the July 2007 VCAA letter the AMC informed the Veteran that 
the ratings for her disabilities can be changed if there are 
changes in his disability and that depending on the 
disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The AMC stated that VA 
uses a schedule for evaluating disabilities that is published 
as title 38 Code of Federal Regulations, Part 4.  The AMC 
indicated that in rare cases, VA can assign a disability 
level other than the levels found in the schedule for a 
specific condition if his impairment is not adequately 
covered by the schedule.  The AMC stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the disability; 
severity and duration of the symptoms; and impact of the 
disability and symptoms on employment.  As for impact on 
daily life, the Veteran was told that an example of the 
evidence he should tell VA about or give to VA that may 
affect how VA assigns a disability evaluation includes 
statements discussing his disability symptoms from people who 
have witnessed how the symptoms affected him.  See July 18, 
2007 VCAA letter, pages 3-4.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the July 2007 VCAA letter the Veteran was informed 
that examples of evidence she should tell VA about or give to 
VA that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how your disability affects her ability 
to work; and statements discussing her disability symptoms 
from people who have witnessed how the symptoms affect her.  
See July 18, 2006 VCAA letter, page 4.

Specifically with respect to the cervical spine disability, 
lumbar and thoracic spine disability, and thoracic outlet 
syndrome of the left arm and hand, relying on the informal 
guidance from the VA Office of the General Counsel and a VA 
Fast Letter issued in June 2008 [Fast Letter 08-16; June 2, 
2008], the Board finds that the Vazquez-Flores decision does 
not apply to the issue of increased ratings for the service-
connected cervical spine disability, lumbar and thoracic 
spine disability, and thoracic outlet syndrome of the left 
arm and hand.  These matters concern an appeal from initially 
assigned ratings and, accordingly, VA's VCAA notice 
obligations are fully satisfied once service connection has 
been granted.  Any further notice and assistance requirements 
are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as 
part of the appeals process, upon the filing of a timely 
Notice of Disagreement (NOD) with respect to the initial 
rating or effective date assigned following the grant of 
service connection.  See also Goodwin v. Peake, 22 Vet. App. 
28 (2008) [holding as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].

Accordingly, the Veteran received proper notice pursuant to 
the Court's Vazquez-Flores decision.  The Board adds that the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.).

(iv.)  General comments

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
The evidence of record includes service treatment records, VA 
and private treatment records, military retiree treatment 
records, and reports of VA examinations, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of these issues has 
been identified and obtained.

The Veteran was provided with numerous VA examinations from 
July 1999 to March 2009.  The reports of these examinations 
reflect that the examiners reviewed the Veteran's past 
medical history, recorded her current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Veteran and her representative have not 
contended otherwise. 

As was discussed above, pursuant to the Board's remand th4e 
AMC attempted to obtain the complete results of VA 
audiological testing in May 2003, without success.  There is 
no indication that such records now exist.  However, there is 
ample evidence of record concerning the Veteran's hearing 
loss claims.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of her claims.  See 
38 C.F.R. § 3.103 (2008).  The Veteran has not expressed a 
desire to have a personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits. 

1.  Entitlement to service connection for chronic bronchitis.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

With respect to Hickson element (1), current disability, the 
medical evidence shows that the Veteran has chronic 
bronchitis.  See, e.g., the report of a February 2009 VA 
examination.  

With respect to Hickson element (2), the service treatment 
records indicate that in September 1987 the Veteran had an 
episode of bronchitis.  Although chronic bronchitis was not 
diagnosed, Hickson element (2) is arguably met.  

The critical question is whether Hickson element (3), medical 
nexus, is satisfied.  There is of record only one competent 
nexus opinion, which is contained in the report of the 
February 2009 VA examination.  That opinion was not favorable 
to the Veteran's claim.  The February 2009 VA examiner opined 
that it is not as likely as not that the Veteran's current 
chronic bronchitis is related to military service.  
The examiner stated that the Veteran's in-service bronchitis 
was associated with nasal congestion and sinus pressure, and 
that her bronchitis resembled a symptom of an upper 
respiratory infection.  

There is no competent medical evidence to the contrary.  To 
the extent that the Veteran, her relatives, and a fellow 
veteran contends that her chronic bronchitis is related to 
her active service, it is well-settled that lay persons 
without medical training, such as the Veteran, her relatives, 
and a fellow veteran, are not competent to comment on medical 
matters such as diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

January 2001 and October 2002 military retiree treatment 
records reflect the Veteran's reporting that she had 
bronchitis every year.  Implicit in the Veteran's 
presentation is the contention that her respiratory 
symptomatology began in service and continued thereafter.  A 
claim can still be substantiated if continuity of 
symptomatology is demonstrated after service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  
However, supporting medical evidence is required.  See Voerth 
v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  In this case, such 
evidence is lacking.  No medical treatment report for several 
years after service documents chronic bronchitis.  
Significantly, the February 2009 VA examiner clearly 
considered and discounted the Veteran's report of an episode 
of bronchitis, usually once a year, since service.  See the 
report of the February 2009 VA examination.  

In short, the Board finds that supporting medical evidence is 
lacking.  Continuity of symptomatology has not been 
demonstrated.

For the reasons stated above, Hickson element (3), medical 
nexus, has not been satisfied, and the Veteran's claim fails 
on that basis.

2.  Entitlement to service connection for premature 
menopause.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated. 



Current disability 

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists]; see also Chelte v. Brown, 10 Vet. App. 
268 (1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].  

Analysis

As the Board understands the Veteran's presentation, she is 
not contending that menopause may be service connected.  
Rather, she contends that she experienced menopause earlier 
than the norm and that service connection should be granted 
on that basis. 

With respect to first Hickson element, current disability, 
specifically whether the Veteran's premature menopause is a 
in fact disability, this is a medical question which the 
Board cannot answer itself.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions].  

The report of the February 2009 VA gynecological examination 
reflects that premature menopause is not a disability.  The 
VA examiner opined that the Veteran's premature menopause is 
at least as likely as not a natural progression.  The 
examiner indicated that a small percentage of women start 
symptomatology early and that early symptomatology is normal.  
The examiner also noted that there were no abnormal tests 
showing any causal factor for the Veteran's early menopause.  

To the extent that the Veteran herself is attempting to 
diagnose a gynecological disability manifested by premature 
menopause, the Board again notes that it is well-settled that 
lay persons without medical training, such as the Veteran, 
are not competent to comment on medical matters such as 
diagnosis and etiology.  See Espiritu, supra.

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the United States Court of Appeals for the Federal Circuit 
in Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) and 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The 
competent medical evidence indicates that early menopause is 
not a disability.  Hickson element (1) is not satisfied, and 
the service connection claim fails on that basis.  

In the absence of Hickson element (1), the Board concludes 
that a preponderance of the evidence is against the claim of 
entitlement to service connection for premature menopause.  
Therefore, the benefit sought on appeal is denied.

3.  Entitlement to service connection for right ear hearing 
loss.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated. 

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels 
(in decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels (dB) or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Analysis

With respect to Hickson element (1), current disability, 
whether the Veteran suffers from a right ear hearing loss 
disability for VA purposes  [i.e., as is defined in 38 C.F.R. 
§ 3.385], this is a medical question which the Board cannot 
answer itself.  See Colvin, supra.

In July 1999, a VA hearing examination was conducted by a 
certified audiologist.  The CNC speech recognition score was 
96 percent in the right ear.  The audiometric examination 
showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
20
25




In April 2002, a VA hearing examination was conducted by a 
certified audiologist.  The CNC speech recognition score was 
96 percent in the right ear.  The audiometric examination 
showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
15
25

In March 2004, a VA hearing examination was conducted by a 
certified audiologist.  The CNC speech recognition score was 
96 percent in the right ear.  The audiometric examination 
showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
15

In March 2009, a VA hearing examination was conducted by a 
certified audiologist.  The CNC speech recognition score was 
96 percent in the right ear.  The audiometric examination 
showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
15
30

As discussed above, 38 C.F.R. § 3.385 requires that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent. The 
medical evidence of record fails to demonstrate any auditory 
threshold of 40 dB or greater and does not reflect three or 
more auditory thresholds of 26 dB or greater in the left ear.  
CNC speech recognition score is not less than 94 percent.

There is no other medical evidence which suggests that the 
Veteran currently has right ear hearing loss as is defined in 
the VA regulations.  

As was noted in the Stegall and duty to assist sections 
above, certain audiometric reported from 2003 may be missing.  
There is, however, no indication that such would show hearing 
loss as defined in 38 C.F.R. § 3.385.  Moreover, even if such 
evidence in fact existed, it would clearly be an outlier, 
because multiple tests before and after (including in 2002 
and 2004) show no such hearing loss.

The Veteran has been provided with ample opportunity to 
present evidence of right ear hearing loss at a level 
considered to be disabling for VA purposes, including after 
being furnished with 38 C.F.R. § 3.385 in the May 2003 
Statement of the Case (SOC).  She has not done so.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].  Thus, 
there is no competent medical evidence of record which 
supports the claim.

The Board is aware of the Veteran's contentions regarding the 
existence of right ear hearing loss.  To the extent that the 
Veteran is contending that she now has a certain degree of 
right ear hearing loss, the Board observes that she may not 
in fact have "perfect" hearing.  However, the question to 
be resolved is whether any hearing loss which is present 
constitutes a disability for VA purposes under 38 C.F.R. 
§ 3.385.  As discussed above, the medical evidence of record 
does not support that proposition.

To the extent that the Veteran contends that she has right 
ear hearing loss for VA purposes, the Board once again notes 
that it is well established that lay persons without medical 
training, such as the Veteran, are not competent to attribute 
symptoms to a particular cause or to otherwise comment on 
medical matters such as diagnosis.  Moreover, service 
connection is in effect for tinnitus as well as left ear 
hearing loss.  The Veteran is not competent to distinguish 
between any problems caused by right ear hearing loss and 
those caused by tinnitus.  See Espiritu, supra.  

It is well settled that VA disability benefits are not 
available if a disability does not exist.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  On that 
basis the claim fails.

In the absence of Hickson element (1), the Board concludes 
that a preponderance of the evidence is against the claim of 
entitlement to service connection for right ear hearing loss.  
Therefore, the benefit sought on appeal is denied.

4.  Entitlement to an increased disability rating for 
service-connected thoracic and lumbar strain with 
degenerative arthritis and piriformis sciatica, currently 
rated 40 percent disabling.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2008).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Rating criteria

During the pendency of this appeal, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.

In a December 2003 rating decision, the RO rated the 
Veteran's lumbar spine disability under the current 
Diagnostic Code 5237 [lumbosacral strain] and her thoracic 
spine disability under the former Diagnostic Code 5291 
[limitation of motion, dorsal spine].  In the September 2005 
rating decision, the RO rated the Veteran's lumbar and 
thoracic spine disability, together, 40 percent disabling 
under current Diagnostic Code 5237 [under the current 
schedular criteria, lumbar and thoracic spine disabilities 
are now rated together].  

In the September 2005 statement of the case (SOC), the RO 
considered the Veteran's lumbar and thoracic spine disability 
under the old lumbar and thoracic spine diagnostic codes.  
The Veteran was provided with the current and former criteria 
in the September 2005 SOC.  Accordingly, there is no 
prejudice to the Veteran in deciding this appeal based on 
those regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the veteran has been given adequate notice to respond 
and, if not, whether he has been prejudiced thereby].

The Board will therefore evaluate the Veteran's service-
connected lumbar and thoracic spine disability(ies) under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2008); 
VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

(i.) The former schedular criteria

Under former Diagnostic Code 5291, severe and moderate 
limitation of motion of the thoracic spine warranted a 20 
percent rating, and slight limitation of motion of the 
thoracic spine warranted a zero percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5291 (prior to September 
26, 2003).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2005).  
The Board observes that, in general, "slight" is defined as 
"small in amount or extent; not great or intense."  See 
Webster's New World Dictionary, Third College Edition (1988), 
1262.  "Moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  Id. at 871.  
"Severe" is generally defined as "of a great degree: 
serious."  See Webster's Ninth New Collegiate Dictionary 1078 
(1990).

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was provided 
for severe symptomatology manifested by recurring attacks 
with little intermittent relief.   See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).


(ii.) The current schedular criteria

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine;

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).

Analysis

Schedular rating

(i)  The former schedular criteria

As was described above, the RO separately rated the Veteran's 
thoracic spine disability noncompensably disabling under 
former Diagnostic Code 5291. 
Under former Diagnostic Code 5291, slight limitation of 
motion of the thoracic spine warrants a zero percent rating.  

The reports of the July 1999 and April 2002 VA examination 
show that the range of motion of the thoracic spine was 
normal.  The reports indicated normal examinations and no 
evidence of abnormalities.  There is no evidence to the 
contrary.  

In short, there is no evidence  reflective of a moderate or 
severe level of thoracic spine symptomatology that would 
support a compensable rating under the old Diagnostic Code 
5291.  

The Board adds that the Veteran's lumbar spine disability has 
never been assigned a disability rating under the former 
diagnostic criteria.  Instead, the RO assigned a 40 percent 
rating under the current general rating schedule for 
disorders of the spine, effective May 1, 1998.  This is not 
correct, since as discussed above the current schedular 
criteria may not be applied retroactively.  However, the RO 
in fact considered the former schedular criteria with respect 
to the lumbar spine.  In the September 2005 SOC, the RO noted 
that a higher rating would not be warranted under any 
applicable former diagnostic code.  Thus, there is no harm to 
the Veteran in the RO's actions.  

Concerning the former schedular criteria for rating the 
lumbar spine, the medical evidence shows that limitation of 
motion of the lumbar spine is the predominant symptom.  The 
Veteran is receiving the maximum rating, 40 percent, for her 
lumbar spine disability under the old Diagnostic Code 5292 
[limitation of lumbar spine motion].  Moreover, 40 percent is 
the maximum assignable rating under former Diagnostic Code 
5295 [lumbosacral strain].  

With respect to rating the lumbar spine disability as 
intervertebral disc syndrome under former Diagnostic Code 
5293 [which allows for a 60 percent rating], there is no 
evidence that the lumbar disability is manifested by 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
As was noted above, the principal symptom is limitation of 
motion.  Therefore, consideration under former Diagnostic 
Code 5293 is not warranted.

In short, the Board finds that the Veteran is appropriately 
rated noncompensably disabling for the thoracic spine 
disability and 40 percent disabling for the lumbar spine 
disability under the former schedular criteria.

(ii.)  The current schedular criteria

Thoracic and lumbar spine disabilities are rated together 
under the current rating criteria.  [As a practical matter 
the medical evidence discussed above indicates that the 
Veteran's thoracic spine is asymptomatic.]  

Under the current schedular criteria, in order to warrant a 
rating in excess of 
40 percent, unfavorable ankylosis of the thoracolumbar spine 
must be present.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  

There is no evidence of ankylosis in the medical records.  
The report of the February 2009 VA examination shows the 
following range of motion:



Forward 
Flexion
90
Extension
50
Right 
Lateral 
Flexion
35
Left 
Lateral 
Flexion
38
Right 
Rotation 
50
Left 
Rotation
45

Therefore, a rating in excess of 40 percent for the 
thoracolumbar spine disability under the current schedular 
criteria is not warranted.

The Board adds that with respect to rating the disability as 
intervertebral disc syndrome under current Diagnostic Code 
5243, there have been described no incapacitating episodes 
requiring bed rest prescribed by a physician and treatment by 
a physician.  Moreover, at the June 2007 VA examination, the 
Veteran denied any lost work days from incapacitation in the 
previous 12 months.  Therefore, consideration under the 
current Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes is not warranted.

DeLuca consideration

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

As there is no evidence of limitation of motion of the 
thoracic spine and no other abnormalities of that spine, the 
Board finds that the thoracic spine strain does not warrant a 
higher disability evaluation on the basis of additional 
functional loss due to pain under 38 C.F.R. §§ 4.40 and 4.45 
(2008).  

The currently assigned 40 percent is the maximum rating for 
limitation of motion of the lumbar spine under either the 
former Diagnostic Codes 5292 or 5295 or the current general 
schedule for rating spinal disabilities (absent ankylosis).  
DeLuca considerations are therefore inapplicable.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) [if a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable].

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994). However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

While the medical evidence indicates that piriformis sciatica 
is present [manifested by complaints of pain and numbness in 
the Veteran's buttocks and the posterior aspect of her 
thighs], the medical evidence does not show a separately 
identifiable neurological disability of either lower 
extremity, such as foot drop.  Therefore, the piriformis 
sciatica will not be separately rated.  Cf. Bierman v. Brown, 
6 Vet. App. 125 (1994) [holding that under former Diagnostic 
Code 5293 a separate rating for a neurological disability may 
be appropriate when its manifestations are distinct from the 
musculoskeletal disorder]

With respect to Note (1) to the General Rating Formula for 
Diseases and Injuries of the Spine, the RO has previously 
separately rated urinary incontinence.

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.
In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the Veteran's 
service-connected thoracic and lumbar spine disability has 
not changed appreciably since the Veteran filed her claim.  
There are no medical findings or other evidence which would 
allow for the assignment of a disability rating in excess of 
40 percent for the thoracic and lumbar spine disability at 
any time during the period of time here under consideration.  

Based on the record, the Board finds that 40 percent 
disability rating for the thoracic and lumbar spine 
disability was properly assigned for the entire period from 
the date of service connection, May 1, 1998.

Extraschedular rating

In the interest of economy, the matter of extraschedular 
consideration for all increased rating claims will be 
addressed below.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of evidence is against the 
Veteran's claim for a rating in excess of 40 percent for the 
service-connected thoracic and lumbar strain with 
degenerative arthritis and piriformis sciatica.  The benefit 
sought on appeal is accordingly denied.

5.  Entitlement to an increased disability rating for 
service-connected cervical strain with degenerative disc 
disease and degenerative arthritis, currently rated as 10 
percent disabling.

Relevant law and regulations

The law and regulations generally pertaining to increased 
ratings in general as well as the General Rating Formula for 
Diseases and Injuries of the Spine have been set out above 
and will not be repeated. 

Analysis

In the December 2003 rating decision, the RO rated the 
Veteran's cervical spine disability as zero percent disabling 
[noncompensable] under current Diagnostic Code 5237 [cervical 
strain].  In the September 2005 rating decision, the RO rated 
the Veteran's cervical spine disability as 10 percent 
disabling under current Diagnostic Code 5237.  In the 
September 2005 rating decision and the September 2005 SOC, 
the RO also considered the Veteran's cervical spine 
disability under the former schedular criteria.  The Veteran 
was provided with the previous and amended regulations in the 
September 2005 SOC.  

Schedular rating

(i.)  The former schedular criteria

In light of the medical and other evidence showing that 
limitation of motion of the cervical spine is the predominant 
symptom, the Board finds that the Veteran's cervical spine 
disability is most appropriately rated based upon limitation 
of motion under former Diagnostic Code 5290.  

Under Diagnostic Code 5290, effective prior to September 26, 
2003, severe limitation of motion of the cervical spine 
warranted a 30 percent rating, moderate limitation of motion 
of the cervical spine warranted a 20 percent rating and 
slight limitation of motion of the cervical spine warranted a 
10 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to 
September 26, 2003).

The report of the February 2009 VA examination shows the 
following range of cervical spine motion:



Forward 
Flexion
45
Extension
40
Lateral 
Flexion
Bilaterally
35
Right 
Rotation 
65
Left 
Rotation
70
 
For purposes of VA compensation, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  
See 38 C.F.R. § 4.71a, Plate V (2008).

The examination findings reflect that there is full forward 
flexion and some limitation (though well over half of normal) 
of extension, bilateral lateral flexion, and bilateral 
rotation.  These findings are not reflective of a moderate or 
severe level of symptomatology that would support a rating 
higher than 10 percent under the old Diagnostic Code 5290.  
rather, the limitation of motion of the Veteran's cervical 
spine is most aptly described as "slight".  Thus, a 
disability rating in excess of 10 percent is not warranted 
under former Diagnostic Code 5290. 

With respect to rating the disability as intervertebral disc 
syndrome under former Diagnostic Code 5293 [intervertebral 
disc syndrome], there is no evidence that the Veteran's 
degenerative disc disease is manifested by characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.  Therefore, 
consideration under former Diagnostic Code 5293 is not 
warranted.

(ii.)  The current schedular criteria

Intervertebral disc syndrome may be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation.  The RO rated the Veteran's 
service-connected cervical spine disability under the current 
general rating schedule for disorders of the spine.  The 
Board agrees.  

With respect to rating the disability as intervertebral disc 
syndrome under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the report of an 
August 2005 electromyography and nerve conduction study 
revealed right cervical radiculopathy.  However, there is no 
evidence that the degenerative disc disease is manifested by 
recurring attacks or incapacitating episodes requiring bed 
rest prescribed by a physician and treatment by a physician.  
The February 2009 VA examiner noted that there was no 
incapacitating episodes of spinal disease.  Therefore, 
consideration under the current Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is not warranted.  

To warrant a disability rating in excess of 10 percent under 
the General Rating Formula for Diseases and Injuries of the 
Spine, forward flexion of the cervical spine must be greater 
than 15 degrees but not greater than 30 degrees; the combined 
range of motion of the cervical spine must not be greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  [The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.]  

The report of the February 2009 VA examination shows that 
forward flexion of the cervical spine was to 45 degrees and 
that the combined range of motion of the cervical spine was 
to 290 degrees.  The report of the February 2009 VA 
examination reveals no muscle spasm or guarding, much less 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  There is also no 
evidence of ankylosis.

DeLuca considerations

The Board finds that an increased rating based on additional 
functional impairment due to pain is not warranted for the 
Veteran's cervical spine disability.  The report of the 
February 2009 VA examination shows that there was pain 
following repetitive motion and that extension and left 
lateral flexion after repetitive motion were reduced to 30 
degrees each.  However, the combined range of motion after 
repetitive motion was still 275 degrees, and the extension 
and left lateral flexion were still over half of normal 
extension and normal lateral flexion.  Accordingly, the Board 
finds that the objectively demonstrated cervical spine 
symptoms do not warrant a higher disability evaluation on the 
basis of additional functional loss due to pain under 
38 C.F.R. §§ 4.40 and 4.45 (2008).  

Esteban consideration

The medical evidence makes it clear that the Veteran's 
cervical spine disability constitutes a single disease entity 
and that the primary functional impairment is limitation of 
motion.  While there is cervical radiculopathy, the medical 
evidence does not show a separately identifiable neurological 
disability of either upper extremity due to the cervical 
spine disability.  Therefore, the cervical radiculopathy will 
not be separately rated.  

The Board observes in passing that the Veteran is separately 
rated for neurological symptomatology of the upper 
extremities due to service-connected bilateral thoracic 
outlet syndrome.

Fenderson considerations

For reasons stated above, the Board is not granting an 
increased rating in excess of the currently assigned 10 
percent for the Veteran's cervical spine disability, based on 
the repot of the February 2009 VA examination.  However, 
based on earlier medical reports the Board finds that the 
disability underwent an increase in severity based on 
limitation of motion from August 25, 2004 to February 24, 
2009 and that staged ratings may therefore be awarded per 
Fenderson.  

Specifically, private chiropractic records dated from August 
25, 2004 to October 22, 2004 reflect that the Veteran had 
almost full forward flexion, more than half of normal right 
lateral flexion, about half of normal extension and normal 
left lateral flexion, and slightly less than half of normal 
rotation bilaterally.  Based on these measurements, the Board 
concludes that the limitation of motion is most aptly 
described as moderate for the time period between August 25, 
2004 (the date of the first chiropractic treatment showing 
limitation of motion of the cervical spine) and February 24, 
2009 (the date prior to the date of the latest VA 
examination).  

Prior to August 25, 2004, the evidence shows that the Veteran 
had full forward flexion and extension, half of normal right 
rotation, and slightly more than half of normal left 
rotation.  There was no indication that lateral flexion 
bilaterally is less than normal.  

Based on this evidence, the Board concludes that the 
limitation of motion of the Veteran's cervical spine is most 
aptly described as slight for the time period between May 1, 
1998 (the date of the grant of service connection) and August 
24, 2004 (the date prior to the first chiropractic treatment 
showing limitation of motion of the cervical spine).  The 
evidence shows sufficient symptomatology to allow for the 
assignment of a staged rating of 20 percent for the cervical 
spine disability from August 25, 2004 to February 24, 2009 
under the former Diagnostic Code 5290.

The same reasoning applies with respect to the current  
General Rating Formula for Diseases and Injuries of the 
Spine.  The report of the July 2005 VA examination shows that 
forward flexion was to 40 degrees and that the combined range 
of motion of the cervical spine was 175 degrees.  The 
combined range of motion of the cervical spine of 175 degrees 
approximates a combined range of motion of 
170 degrees, a criterion for a 20 percent disability rating.  
Therefore, the evidence shows that the cervical spine range 
of motion approximated a combined range of motion of 170 
degrees between August 25, 2004 (the date of the first 
chiropractic treatment showing limitation of motion of the 
cervical spine) and February 24, 2009 (the date prior to the 
date of the latest VA examination), and warrants a 20 percent 
disability rating under the current schedular criteria for 
that time period.

As for the period from September 26, 2003 to August 24, 2004, 
there is no evidence that forward flexion was greater than 15 
degrees but not greater than 30 degrees, or that the combined 
range of motion of the cervical spine must not be greater 
than 170 degrees.  There is also no evidence indicating that 
the Veteran had a muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Therefore, the evidence does not show that a rating in excess 
of 10 percent under the current schedular criteria is 
warranted from September 26, 2003 to August 24, 2004.

Thus, the evidence shows sufficient symptomatology to allow 
for the assignment of a staged rating of 20 percent for the 
cervical spine disability from August 25, 2004 to February 
24, 2009 under the current as well as the former schedular 
criteria.  There is no evidence which suggest that the 
cervical spine disability met approximated the criteria for a 
disability rating in excess of 20 percent at any time under 
consideration. 

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a preponderance of the evidence is 
against a showing that the Veteran's service-connected 
cervical strain with degenerative disc disease and 
degenerative arthritis warrants an increased rating in excess 
of the currently assigned 10 percent.  
However, under Fenderson, a 20 percent staged rating is 
assigned for the Veteran's service-connected cervical spine 
disability from August 25, 2004 to February 24, 2009.  

6.  Entitlement to an increased disability rating for 
service-connected thoracic outlet syndrome of the right arm 
and hand, currently rated as 20 percent disabling.

7.  Entitlement to an increased disability rating for 
service-connected thoracic outlet syndrome of the left arm 
and hand, currently rated as 10 percent disabling.

For the sake of economy, these issues will be addressed 
together.

Pertinent law and regulations

The law and regulations regarding increased ratings in 
general have been described above and will not be repeated.

Schedular criteria

There is no diagnostic code for thoracic outlet syndrome. The 
disability is therefore rated by analogy.  See 38 C.F.R. § 
4.20 (2008) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous].

The RO rated the thoracic outlet syndrome of the right arm 
and hand as 20 percent disabling under Diagnostic Code 8512 
[paralysis of the lower radicular group], and rated the 
thoracic outlet syndrome of the left arm and hand as 10 
percent disabling under Diagnostic Code 8516 [paralysis of 
the ulnar nerve].  It therefore appears that the same 
disability is rated under two different diagnostic codes.  It 
appears from the evidence that either diagnostic code could 
be used to rate either extremity.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Codes 8512 and 1816 for thoracic outlet syndromes 
of the right arm and hand and the left arm and hand, 
respectively.  Because as explained below the medical 
evidence of record indicates that the thoracic outlet 
syndrome is essentially asymptomatic, the Board believes that 
changing the Diagnostic Code would be of no consequence. 

A report of a September 2003 VA peripheral nerves examination 
shows that the Veteran is right handed.  See 38 C.F.R. § 4.69 
(2008) [a distinction is made between major (dominant) and 
minor musculoskeletal groups for rating purposes, and only 
one extremity is to be considered major].

Under 38 C.F.R. 4.124a, Diagnostic Code 8512, [paralysis of 
the lower radicular group], a 20 percent rating is assigned 
when there is mild incomplete paralysis of either extremity . 
Moderate incomplete paralysis corresponds to a 40 percent 
rating for a major extremity. Severe incomplete paralysis 
corresponds to a 50 percent rating for a major extremity. 
Where there exists complete paralysis, with paralysis of all 
intrinsic muscles of the hand, and some or all flexors of the 
wrist or fingers (and substantial loss of use of the hand), a 
70 percent rating is warranted for the major extremity.

Under Diagnostic Code 8516 [paralysis of the ulnar nerve], a 
10 percent disability rating is assigned for mild incomplete 
paralysis of the minor extremity.  If there is moderate 
incomplete paralysis, a 20 percent evaluation is warranted 
for the minor extremity.  If the incomplete paralysis is 
severe, a 30 percent evaluation is warranted for the minor 
extremity.  When the evidence establishes complete paralysis, 
a 50 percent disability rating is warranted for the minor 
extremity. Complete paralysis is characterized as the 
"griffin claw" deformity, due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace and the thenar and hypothenar eminences; the loss 
of extension of the ring and little fingers, the inability to 
spread the fingers (or reverse), the inability to adduct the 
thumb; flexion of the wrist weakened.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8516 (2008).

When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a (2008).

Analysis

Schedular rating

The report of the February 2009 VA examination show that the 
motor examination of the upper extremities was normal, and 
that sensation and reflexes in the upper extremities were 
normal.  The February 2009 VA examiner did not diagnose 
thoracic outlet syndrome of either upper extremity.

This assessment is congruent with previous medical evidence 
of record in that there is no medical report which 
demonstrates any pathology of either upper extremity. 
Increased ratings are clearly not warranted under either 
Diagnostic Code 8512 or Diagnostic Code 8516.  

Hart consideration - right upper extremity

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As noted in the Introduction above, the Veteran's most recent 
claim for increased disability rating for her thoracic outlet 
syndrome of the right arm and hand was filed on November 29, 
2001.  In this case, therefore, the relevant time period is 
from November 29, 2000 to the present. 

It does not appear that the thoracic outlet syndrome of the 
right arm and hand has changed appreciably during the period 
under consideration [i.e., it is asymptomatic].  Throughout 
the period starting in November 2000, there were no clinical 
findings sufficient to justify the assignment of a higher 
rating for the thoracic outlet syndrome of the right arm and 
hand.  

Accordingly, staged ratings are not appropriate for the 
thoracic outlet syndrome of the right arm and hand.

Fenderson consideration - left upper extremity

Unlike the appeal involving the thoracic outlet syndrome of 
the right arm and hand, the issue of an increased rating for 
thoracic outlet syndrome of the left arm and hand concerns an 
appeal from an initially assigned rating.

In this case, the medical evidence of record supports the 
proposition that the Veteran's service-connected thoracic 
outlet syndrome of the left arm and hand has not changed 
appreciably since the Veteran filed her claim.  There are no 
medical findings or other evidence which would allow for the 
assignment of a disability rating in excess of 10 percent for 
the thoracic outlet syndrome of the left arm and hand at any 
time during the period of time here under consideration.  
Reports of the VA and private evaluations throughout the 
appeal period show that the left upper extremity was normal.  

Based on the record, the Board finds that 10 percent 
disability rating for the thoracic outlet syndrome of the 
left arm and hand was properly assigned for the entire period 
from the date of service connection, November 29, 2001.



Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of evidence is against the 
Veteran's claims for a rating in excess of 20 percent for the 
service-connected thoracic outlet syndrome of the right arm 
and hand and for a rating in excess of 10 percent for the 
service-connected thoracic outlet syndrome of the left arm 
and hand.  The benefits sought on appeal are accordingly 
denied.

8.  Entitlement to an increased disability rating for 
service-connected neurosis, to include claustrophobia, 
anxiety disorder, and insomnia, currently rated as 
30 percent disabling.

Relevant law and regulations

Specific rating criteria

The Veteran's neurosis is rated 30 percent disabling under 
Diagnostic Code 9403 [specific (simple) phobia; social 
phobia].  Under this diagnostic code, a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

See 38 C.F.R. § 4.130, Diagnostic Code 9403 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].


GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 
[incorporating by reference VA's adoption of the DSM-IV for 
rating purposes].

Analysis

Assignment of diagnostic code

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9403 [specific (simple) 
phobia; social phobia] (2008).  Diagnostic Code 9403 is 
deemed by the Board to be the most appropriate primarily 
because it pertains specifically to the diagnosed disability 
in the Veteran's case (claustrophobia).  In any event, with 
the exception of eating disorders, all mental disorders, 
including claustrophobia and other anxiety disorders, are 
rated under the same criteria in the Rating Schedule.  
Therefore, rating under another diagnostic code would not 
produce a different result.  

Schedular rating

For reasons expressed immediately below, it is the judgment 
of the Board that the Veteran's neurosis symptoms do not 
warrant the assignment of a rating in excess of the currently 
assigned 30 percent, because her symptomatology does not 
result in an occupational and social impairment with "reduced 
reliability and productivity" as contemplated by the 50 
percent disability rating.  

With respect to specific schedular criteria, as for flattened 
affect, recent VA treatment records show that the Veteran's 
affect was euthymic.  The report of the July 2005 VA mental 
disorders examination shows that the Veteran's affect was 
normal.  A March 2004 VA treatment record reveals that the 
Veteran's affect was full.  At a March 2002 VA mental 
disorders examination, her affect was appropriate to content.  

With regard to circumstantial, circumlocutory, or stereotyped 
speech, the Veteran's speech at the July 2005 VA examination 
was unremarkable and at the March 2002 VA examination, her 
speech was normal as to rate and rhythm.  As to impairment of 
short- and long-term memory, at the July 2005 VA examination 
the Veteran's remote, recent, and immediate memories were 
normal.  

As to impaired judgment and abstract thinking, at the July 
2005 VA examination the Veteran's judgment was intact and she 
interpreted proverbs appropriately.  The March 2004 treatment 
record reveals that the Veteran's judgment was good, and her 
judgment at the March 2002 VA examination was adequate.

With regard to panic attacks more than once a week, at the 
July 2005 VA examination the Veteran reported that she 
occasionally experienced panic attacks.  However, the March 
2004 VA treatment record reflects that the Veteran denied any 
symptoms of panic attacks.  Therefore, the evidence does not 
show that the Veteran has panic attacks more than once a 
week.

With regard to disturbances in mood and motivation, recent VA 
treatment records reflect that the Veteran's mood was 
described as "fine."  However, at the July 2005 VA 
examination, the Veteran's mood was anxious.  The examiner 
noted that her primary problem was having racing thoughts 
prior to falling asleep, resulting in four to five hours of 
sleep a night, and that the Veteran also experiences free-
floating anxiety.  At the March 2002 VA examination, the 
Veteran's predominant mood was one of anxiety.  She reported 
that it can take several hours to fall asleep and that she 
awakens during the night and dwells on things.  The Board 
notes that symptoms such as anxiety and chronic sleep 
impairment are part of the criteria for a 30 percent 
disability rating.  More importantly, the Veteran is still 
working full-time as an auditor.  At the February 2009 VA 
examination, she reported that she only missed two weeks of 
work in the past twelve months, in part due to her insomnia.  
Thus, the evidence shows that the Veteran's neurosis is not 
manifested by disturbances of motivation and mood.

As for difficulty establishing and maintaining effective work 
and social relationships, the Veteran has sufficient social 
skills to have been married five times.  Moreover, the July 
2005 VA examiner noted that the Veteran only had mild or 
transient decreased efficiency, decreased productivity, 
decreased reliability, inability to perform work tasks, and 
impaired work and family relationships during periods of 
stress.  As noted above, the Veteran is still working full-
time without missing much work.  In sum, the evidence shows 
that the Veteran's neurosis is not manifested by difficulty 
establishing and maintaining effective work and social 
relationships.

The March 2002 and July 2005 VA examiners assigned GAF scores 
of 50 and 60, respectively. The July 2005 GAF score is not 
only more recent, but also more probative because the July 
2005 VA examiner provided an explanation of the score.  The 
July 2005 VA examiner noted that GAF score was based on the 
Veteran experiencing some moderate symptoms of sleep 
problems, anxiety, and occasional panic attacks.  Therefore, 
these GAF scores are congruent with the pathology 
contemplated in the criteria for a 50 percent rating 
("occupational and social impairment with reduced reliability 
and productivity").  The Board also notes that recent VA 
treatment records reflect that the Veteran's neurosis has 
been described as being stable.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected neurosis which would enable it to conclude that the 
criteria for a 50 percent rating have been approximated, and 
neither the Veteran nor her representative has pointed to any 
such pathology.

Neither the Veteran's presentation to the Board nor the 
medical records portray the sort of profound psychiatric 
impairment which would warrant the assignment of a 70 or 100 
percent rating.  There is no evidence of suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech being intermittently illogical, obscure, or 
irrelevant; impaired impulse control; spatial disorientation; 
or neglect of personal appearance and hygiene.  While the 
Veteran has symptoms of panic, there is no evidence that she 
has near-continuous panic affecting the ability to function 
independently, appropriately, and effectively.  As noted 
above, the Veteran has reported that she only occasionally 
experienced panic attacks.

As for difficulty adapting to stressful circumstances 
(including work or a worklike setting) and an inability to 
establish and maintain effective relationships, the March 
2002 and July 2005 VA examiners assigned GAF scores of 50 and 
60, respectively.  These GAF scores do not reflect an 
employment and social impairment contemplated in a 70 percent 
disability rating.  Moreover, as stated above, the July 2005 
VA examiner noted that the Veteran only had mild or transient 
decreased efficiency, decreased productivity, decreased 
reliability, inability to perform work tasks, and impaired 
work and family relationships during periods of stress.

As for the criteria for a 100 percent disability rating, 
there is no objective evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, the Veteran 
being in persistent danger of hurting herself or others, an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), or 
disorientation to time or place.  The Board has not 
identified any other aspects of the Veteran's service-
connected neurosis which would enable it to conclude that the 
criteria for a 100 percent rating have been approximated, and 
the Veteran and her representative have pointed to no such 
pathology.

Hart considerations

As noted in the Introduction above, the Veteran's most recent 
claim for increased disability rating for her neurosis was 
filed on November 29, 2001.  In this case, therefore, the 
relevant time period is from November 29, 2000 to the 
present.

It does not appear that the Veteran's neurosis has changed 
appreciably during the period under consideration.  
Throughout the period starting in November 2000, there were 
no clinical findings sufficient to justify the assignment of 
a higher rating for the service-connected neurosis.  
Accordingly, staged ratings are not appropriate for the 
Veteran's service-connected the neurosis.

The matter of extraschedular consideration will be addressed 
below.

Esteban consideration

In a February 2004 Notice of Disagreement, the Veteran argues 
that her insomnia should be separately rated from her 
neurosis.  The Board disagrees.  
The medical evidence makes it clear that the Veteran's 
psychiatric disorder constitutes a single disease entity, of 
which insomnia is a symptom.  Sleep impairment is one of 
several criteria for the assignment of a 30 percent rating.  
Separate disability ratings for neurosis and insomnia would 
therefore constitute improper pyramiding under 38 C.F.R. § 
4.14.  

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of evidence is against the 
Veteran's claim for a rating in excess of 30 percent for the 
service-connected psychiatric disability.  The benefit sought 
on appeal is accordingly denied.

Extraschedular consideration

Ordinarily, the VA rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.

The RO considered the Veteran's claims under 38 C.F.R. § 
3.321(b)(1) in the May 2003 SOC and December 2003 rating 
decision.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the issues on appeal.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected spinal disabilities, bilateral thoracic outlet 
syndrome, and neurosis are inadequate.  A comparison between 
the levels of severities and symptomatologies of the 
Veteran's spinal disabilities, bilateral thoracic outlet 
syndrome, and neurosis with the established criteria found in 
the rating schedule for spinal disabilities, neurological 
disabilities, and mental disorders shows that the rating 
criteria reasonably describes the veteran's disability levels 
and symptomatologies.  As discussed above, the rating 
criteria consider the levels of impairment based on 
limitation of motion, severity of neurological 
symptomatology, and occupational and social impairment, 
respectively.

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which they manifestly are not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
her disabilities on appeal.  Indeed, it does not appear from 
the record that she has been hospitalized at all for any of 
these disabilities.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disabilities on 
appeal.  The Veteran currently works as an auditor, and there 
is nothing in the record which suggests that any of the 
service-connected disabilities markedly impacts her ability 
to perform a job.  During the February 2009 VA examination, 
she reported that she missed only two weeks of work in the 
previous twelve months.  

Moreover, there is no evidence in the medical records, 
described in some detail above, of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular ratings.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.





ORDER

Service connection for chronic bronchitis is denied.

Service connection for premature menopause is denied.

Service connection for right ear hearing loss is denied.

Entitlement to an increased disability rating for thoracic 
and lumbar strain with degenerative arthritis and piriformis 
sciatica is denied.

Entitlement to an increased disability rating for cervical 
strain with degenerative disc disease and degenerative 
arthritis is denied.

Entitlement to an increased disability rating for thoracic 
outlet syndrome of the right arm and hand is denied.

Entitlement to an increased disability rating for thoracic 
outlet syndrome of the left arm and hand is denied.

Entitlement to an increased disability rating for neurosis, 
to include claustrophobia, anxiety disorder, and insomnia, is 
denied.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


